Citation Nr: 1512725	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-45 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified, anxiety disorder not otherwise specified, and adjustment disorder with mixed anxiety and depressed mood.

2. Entitlement to a compensable initial disability rating, and a disability rating in excess of 10 percent from October 26, 2011, for residuals of a fracture of the pubic ramus, right hip.


REPRESENTATION

Veteran represented by:	Terri Perciavalle


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In her June 2006 claim, the Veteran stated she was seeking service connection for depression and anxiety.  The Veteran's VA examination reports include diagnoses of depressive disorder not otherwise specified (NOS), anxiety disorder NOS, and adjustment disorder with mixed anxiety and depressed mood.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS, anxiety disorder NOS, and adjustment disorder with mixed anxiety and depressed mood.

In July 2011, the Veteran presented testimony at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

This matter was remanded by the Board in October 2011.

In the October 2011 remand, the Board also remanded the issues of entitlement to service connection for rotator cuff tendonitis of the right shoulder, entitlement to service connection for carpal tunnel syndrome of the left upper extremity, and entitlement to service connection for a disability characterized as thoracic and low back pain.  In a September 2013 rating decision, the Los Angeles RO granted service connection for rotator cuff tendonitis of the right shoulder; tendonitis of the left upper extremity, claimed as carpal tunnel syndrome; and back strain and retrolisthesis, lumbar spine, claimed as back condition, also claimed as cervical pain.  As this decision represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

Documents contained on the Virtual VA paperless claims processing system include an August 2013 VA hip and thigh examination report, and VA treatment records from the West Los Angeles VA Medical Center (VAMC) dated July 2011 to September 2013.  Other documents on Virtual VA, and documents contained on the Veterans Benefits Management System, are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  

The issue of entitlement to a compensable initial disability rating, and a disability rating in excess of 10 percent from October 26, 2011, for residuals of a fracture of the pubic ramus, right hip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

	
FINDING OF FACT

It is at least as likely as not that the Veteran's current acquired psychiatric disorder, diagnosed as depressive disorder NOS and anxiety disorder NOS, is related to her military service.



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element for service connection under Shedden is met.  The Veteran's VA examination reports and treatment records include diagnoses of depressive disorder NOS, anxiety disorder NOS, and adjustment disorder with mixed anxiety and depressed mood.  See, e.g., January 2012 VA mental disorders examination report; April 2007 VA mental disorders examination report.

The second element of Shedden is also met.  The Veteran contends her current acquired psychiatric disorder, to include depression and anxiety, began during her active duty service.  See, e.g., July 2011 Central Office hearing testimony.  During service, the Veteran broke her right hip, which caused her pain and difficulty with the physical demands of service.  See July 2011 Central Office hearing testimony; see also December 2002 bone scan report.  The Veteran's service treatment records indicate she received psychological counseling during service.  See October 2004 Life Skills Support Center note; June 2004 Life Skills Support Center intake note; see also lay statements of Veteran's friends (reporting that Veteran attended counseling sessions).  The Veteran also reports that during her active duty service, she was the victim of sexual harassment, that her room in the barracks was broken into several times, and that she felt her chain of command brushed the incidents under the rug.  See, e.g., July 2011 Central Office hearing testimony; December 2007 notice of disagreement.  The Veteran has submitted copies of a December 2004 Law Enforcement Blotter entry and her December 2004 Statement of Complaintant regarding an attempted break-in of her room while she was there, as well as copies of emails documenting the concerns of the Veteran and her former roommate regarding their safety.

The Board finds that the competent and credible evidence of record indicates that it is at least as likely as not that the Veteran's current acquired psychiatric disorder is related to her military service, and therefore, the third element of Shedden is also met.  

Upon VA examination in January 2012, the VA psychologist reviewed the claims file, and conducted a thorough interview with and examination of the Veteran.  The January 2012 VA examiner diagnosed depressive disorder NOS and anxiety disorder NOS, and summarized her findings as follows:

[W]hen [the Veteran] was in the [service], she experienced several stressors that appear to have led to the development of these disorders [depression and anxiety].  Specifically, she broke her hip during basic training, preventing her from being deployed as she had planned, and leading to a series of experiences with superiors who she felt did not help her and who she says actually caused her condition to worsen.  Second, she experienced frequent sexual harassment by multiple male peers and a petty officer in her chain of command.  She felt intimidated and betrayed, and became fearful and mistrustful of men as well as of women, who joined in threats and harassment.  Third, her barracks were broken into twice, once when she was there alone...She says she and her roommate were terrified, and reported it to the chain of command.  In doing so, though, she says she felt alternately punished and dismissed, so that the problem was not resolved for some time...During the course of her military service, she describes becoming increasingly uncomfortable with and fearful of men and women, feeling distant and cut off from others, having few to no friends, needing to sleep excessively, and perceiving others as being hostile and untrustworthy.  These problems have persisted since her discharge.

Based upon the summary of her findings, the Board finds the January 2012 VA examiner did conclude that the Veteran's current acquired psychiatric disorder, diagnosed as depressive disorder NOS and anxiety disorder NOS, is at least as likely as not related to her active duty service, as she indicates the depression and anxiety both began in, and have continued since, the Veteran's active duty service.  Further, the Veteran's VA treatment records indicate that her treating mental health providers also relate her current depression to the Veteran's experiences during her active duty service.  See August 2011 Women's Health initial psychiatric evaluation report.

Considering the competent and credible evidence of record, including the lay statements and emails of record, the objective VA medical evidence, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that the Veteran's current acquired psychiatric disorder, diagnosed as depressive disorder NOS and anxiety disorder NOS, is related to her active duty military service.  Accordingly, the Board finds that a grant of service connection is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder NOS and anxiety disorder NOS, is granted.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim of entitlement to an increased disability rating for her service-connected right hip disability.

During her July 2011 hearing before the Board, the Veteran testified that the last time she had received treatment for her right hip disability was in 2007.  The Veteran later testified that during that time period, she was receiving treatment at the Baltimore VAMC.  However, no VA treatment records from the Baltimore VAMC are associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records.

Upon VA examination in April 2007, the VA examiner reported that the Veteran complained of pain in her right hip precipitated by lifting 40 pounds, sitting or standing for an hour, and that the pain would last as long as the Veteran was lifting, and then would resolve on its own.  Upon examination, the April 2007 VA examiner found that the Veteran did not experience pain on motion, pain on motion against resistance, or pain on repeated movement in her right hip.  

In her December 2007 notice of disagreement, the Veteran complained of pain in both of her hips in the inner thigh, and that the hip would make cracking noises.  The Veteran also reported that she often had a difficult time walking when it was very cold out, and that she could not do full exercises because of pain in her hip.  At her July 2011 hearing before the Board, the Veteran testified that she had constant popping and clicking in her hip, and that when she turned her leg out her hip would make a loud popping noise, sometimes with pain, and that most of the time, her right hip hurt.  The Veteran further complained that she could not stand for a long time, sit for a long time, or wear heels because she would experience pain the next day.  The Veteran also reported instability in her gait, and that sometimes when she walked her hip would give her pain to a degree that she would walk with a little limp.

Upon VA examination in January 2012, the VA examiner noted the Veteran's complaints of intermittent, chronic pain in her right medial groin region, and that the pain would occur with certain movements, and would resolve when the Veteran stopped the aggravating movements.  Upon examination, the January 2012 VA examiner found the Veteran had pain on movement, noting objective evidence of pain upon flexion of the right hip, and localized tenderness in the right hip.  Further, the January 2012 VA examiner found the Veteran had a leg length discrepancy, in that the Veteran's left leg was 2 centimeters shorter than her right leg, which the VA examiner attributed to the asymmetry of the Veteran's anterior superior iliac spine (ASIS), with the left being lower than the right by 2 centimeters.

Upon VA examination in August 2013, the VA examiner reported the Veteran's complaints as she might get a sensation of pain and a reduction of the hip followed by sharp pain, and that it would slowly resolve.  Upon examination, the August 2013 VA examiner found no objective evidence of painful motion or painful movement, and reported the only functional impairment due to the Veteran's right hip disability as less movement than normal.  Further, the August 2013 VA examiner stated that the Veteran did not have a leg length discrepancy.

The Board finds that on remand, the Veteran should be afforded a new VA examination.  The VA examiner should address the discrepancies between the January 2012 and August 2013 VA examination reports, in particular regarding whether the Veteran experiences painful motion of the right hip, and whether the Veteran has a leg length discrepancy related to her hips.  Further, the VA examiner should address all of the Veteran's reported symptoms regarding her right hip, to include constant pain, popping, clicking, and occasional instability and a limp in her gait due to pain.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Baltimore VAMC from October 2006 to present, and from the West Los Angeles VAMC from September 2013 to present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected right hip disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should describe all pertinent symptomatology associated with the Veteran's right hip disability, and should provide the following information: 

a) The examiner should specifically state range of motion findings of the right hip.  

b) The examiner should comment on whether the right hip exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected condition (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner is asked, to the extent possible, to address and reconcile the discrepancies between the January 2012 and August 2013 VA examinations regarding whether the Veteran experienced pain on motion in her right hip.  The examiner is also asked to address and reconcile any discrepancy between previous VA examination findings and findings upon his/her examination regarding functional loss and/or impairment due to the Veteran's right hip disability.

The examiner should specifically address the Veteran's reports of constant pain, popping, clicking, and occasional instability and a limp in her gait due to pain in her right hip.  The examiner should also address the Veteran's reports that she cannot stand or sit for long periods of time, wear heels, or do full exercises due to pain in her right hip.  See July 2011 Central Office hearing testimony; December 2007 notice of disagreement.

c) The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

d) The examiner should discuss whether the Veteran currently has a leg length discrepancy.  The examiner should specifically address the findings of the January 2012 VA examiner (leg length discrepancy due to asymmetry of the ASIS).

The complete rationale for the opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should undertake any other development it determines is warranted.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


